        Case 4:20-cv-00888-SWW Document 13 Filed 06/14/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

 ANNIE BLOCKER,                      *
                           PLAINTIFF *
                                     *
 V.                                  *
                                     *             CASE NO. 4:20CV00888 SWW
                                     *
                                     *
 EMILY SIN,                          *
                          DEFENDANT *
                                     *
                                     *


                                       ORDER

      Before the Court is the parties’ stipulation of dismissal [ECF No. 12],

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. The

parties state that they stipulate to dismissal of this action, without prejudice.

      IT IS THEREFORE ORDERED that this action is DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 14th day of June, 2021.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
